FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          October 18, 2019
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                         No. 19-1239
                                                  (D.C. No. 1:18-CR-00570-PAB-1)
 JAMES EARLEY,                                                (D. Colo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before TYMKOVICH, Chief Judge, HOLMES and PHILLIPS, Circuit Judges.
                 _________________________________

      James Earley pleaded guilty to one count of concealment of an event affecting

entitlement to social security benefits. The district court sentenced him to three

years’ probation. Although Mr. Earley’s plea agreement included a waiver of his

right to appeal, he filed this appeal. The government has moved to enforce the

appeal waiver under United States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc)

(per curiam). Through his counsel, Mr. Earley concedes that the appeal waiver bars

this appeal and no exception set forth in Hahn applies. Based on this concession and




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
our independent review of the record, we grant the government’s motion and dismiss

the appeal.


                                         Entered for the Court
                                         Per Curiam




                                        2